Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 2-12, a combination of limitations that “comprising an electrically conductive fence structure comprising a plurality of integrally formed electrically conductive electromagnetic reflectors, each of the plurality of reflectors being disposed in one-to-one relationship with respective ones of the plurality of DRAs and being disposed substantially surrounding each respective one of the plurality of DRAs; wherein the electrically conductive fence structure is electrically connected to the ground structure.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 14 and 19, a combination of limitations that “a unitary fence structure comprising a plurality of integrally formed electrically conductive electromagnetic reflectors, each of the plurality of reflectors being disposed in one-to-one relationship with respective ones of the plurality of DRAs and being disposed substantially surrounding each respective one of the plurality of DRAs; wherein the unitary fence structure is electrically connected to the ground structure.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 16-18, a combination of limitations that “a unitary fence structure comprising a plurality of integrally formed electrically conductive electromagnetic reflectors, each of the plurality of reflectors being disposed in one-to-one relationship with respective ones of the plurality of DRAs and being disposed substantially surrounding each respective one of the plurality of DRAs; wherein each of the plurality of DRAs has a proximal end at a base of the respective DRA, and has a distal end at an apex of the respective DRA; wherein each of the relatively thin connecting structures are disposed proximate the distal end of each respective DRA; wherein the unitary fence structure further comprises a plurality of protrusions integrally formed with the unitary fence structure in supporting engagement with respective portions of the connecting structures to affect accurate and stable registration of each DRA of the plurality of DRAs with a respective one of the plurality of electrically conductive electromagnetic reflectors.” None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





BI
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845